Case 1:17-cv-00195-KD-B Document 352 Filed 01/28/21 Page 1 of 2                         PageID #: 5175




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 APRIL R. NAIL, et al.,                             )
      Plaintiffs,                                   )
                                                    )
 v.                                                 )       CIVIL ACTION: 1:17-00195-KD-B
                                                    )
 ROBERT M. SHIPP, et al.,                           )
     Defendants.                                    )

                                                ORDER

         This matter is before the Court on Plaintiffs' "Notice of Satisfaction and Motion for

 Cancellation of Judgment." (Doc. 351).

         Per Plaintiffs, the total amount due on the judgment, $360,192.56, has been fully, finally, and

 completely paid by Defendants Robert Shipp, Regina Shipp, and Sportsman Fish House, LLC. As

 such, Plaintiffs move for the Court to designate the Judgment as "Satisfied and Canceled."

         Federal Rule of Civil Procedure 60 provides: "[o]n motion and just terms, the court may relieve

 a party or its legal representative from a final judgment, order, or proceeding for the following

 reasons:….(5) the judgment has been satisfied, released or discharged[.]” Fed.R.Civ.P. 60(b)(5). Rule

 60(b)(5) thus allows a court to relieve a party from a final judgment if the judgment has been satisfied.

 See, e.g., Zelaya/Capital Intern. Judgment, LLC v. Zelaya, 769 F.3d 1296, 1304 (11th Cir. 2014)

 (“[f]ederal courts regularly issue satisfactions of judgment pursuant to Rule 60(b)(5).....Zamani v.

 Carnes, 491 F.3d 990, 995 (9th Cir.2007) (‘Rule 60(b)(5) is generally invoked when a party seeks

 entry of satisfaction of judgment because no acknowledgment of satisfaction has been delivered due

 to an ongoing dispute over the judgment amount[]’)”; AIG Baker Sterling Heights, LLC v. American

 Multi–Cinema, Inc., 579 F.3d 1268, 1272 (11th Cir.2009) (a district court's decision to issue a

 satisfaction of the judgment pursuant to Rule 60(b)(5) is reviewed under the abuse-of-discretion

                                                    1
Case 1:17-cv-00195-KD-B Document 352 Filed 01/28/21 Page 2 of 2                         PageID #: 5176




 standard and "[t]his authority encompasses the power to declare a judgment satisfied “when .... [an]

 obligor has paid the judgment debt[]” Gibbs v. Maxwell House, A Div. of Gen. Foods Corp., 738 F.2d

 1153, 1155 (11th Cir.1984)[]"); United States v. Smith, 2015 WL 328719, *3 (S.D. Ala. Jan. 26, 2015)

 (discussing designating a money judgment under Rule 60(b)(5) as "satisfied" or "cancelled"). As noted

 in Smith, regarding Plaintiffs' current request to cancel the judgment:

         .... this Court has been unable to locate any case law providing that cancellation of a judgment
         (rather than vacating) would be improper. While case law provides that vacating a monetary
         judgment would be improper under the third clause of Rule 60(b)(5), there is no definitive
         indication that cancellation of a judgment, after it has been fully satisfied and paid, would be
         (under the third or first clause). This Court has also been unable to locate any case law
         providing that cancellation of a judgment, rather than having the judgment simply deemed
         “satisfied,” is proper (under either clause). Given that Rule 60(b)(5) is discretionary in its
         application, upon consideration the Court finds that Plaintiff is not making any equitable
         argument here, but rather simply seeks satisfaction or discharge of his debt and thus the related
         monetary judgments (ostensibly under the first clause of Rule 60(b)(5)).

 Id. at *3 (emphasis in original).

         Upon consideration and in the undersigned's discretion, the Court designates the Judgment as

 satisfied by Defendants because Plaintiffs simply seek a designation that the Defendants have fully

 paid the monetary judgment. Accordingly, it is ORDERED that the Judgment issued in favor of

 Plaintiffs and against Defendants Robert Shipp, Regina Shipp, and Sportsman Fish House, LLC, has

 been PAID IN FULL and has been FULLY SATISIFED by said Defendants.

         The Clerk of Court is DIRECTED to designate the Judgment as such on the record.

         DONE and ORDERED this the 28th day of January 2021.

                                                 /s/ Kristi K. DuBose
                                                 KRISTI K. DuBOSE
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                    2
